Exhibit 10.21




EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT entered into November 28, 2016,




BETWEEN:   Marc Moore (hereinafter referred to as the “Employee”);




AND:    Cleartronic, Inc. is a corporation duly incorporated under the laws of
the State of Florida, which with its affiliated and related entities and
subsidiaries are hereinafter referred to as “CLRI”;




WHEREAS CLRI wishes to retain the services of Employee;




WHEREAS the Employee and CLRI are desirous of entering into an agreement for the
Employee’s employment, all subject to the terms and conditions set forth in this
Agreement;




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 




1.

  EMPLOYMENT




CLRI hereby employs the Employee and the Employee hereby accepts employment with
CLRI upon the terms and subject to the conditions set forth herein.  




2.

  TERM




Unless sooner terminated as provided for in this Agreement, the term of the
Employee’s employment under this Agreement shall commence on November 28, 2016
and shall continue for one year (the “Term”).




3.

  COMPENSATION




The Employee shall receive a salary of $200,000 during the term of this
Agreement plus other compensation as set by the CLRI Board of Directors.




4.

  RETURN OF DOCUMENTS AND PROPERTY




Upon the termination of Employee’s employment with CLRI, or at any time upon the
request of CLRI, Employee (or his heirs or personal representatives) shall
deliver to CLRI (a) all documents and materials (including without limitation,
computer files) containing trade secrets or other confidential information
relating to the business and affairs of CLRI, and (b) all documents, materials
and other property (including, without limitation, computer files)

belonging to CLRI, which in either case are in the possession or under the
control of Employee (or his heirs or personal representatives).




5.

  DISCOVERIES AND WORKS




All Discoveries and Works (which includes all intellectual property, trade
secrets and other confidential information) made or conceived by Employee during
his employment by CLRI, jointly or with others, that relate to the present or
anticipated activities of CLRI or any Subsidiary, or are used or usable by CLRI
or any Subsidiary shall be owned by CLRI or the respective Subsidiary, as the
case may be. Employee shall (a) promptly notify, make full disclosure to, and
execute and deliver any documents requested by CLRI or any Subsidiary to
evidence or better assure title to Discoveries and Works in CLRI or any
Subsidiary, as so requested, (b) renounce any and all claims, including but not
limited to, claims of ownership and royalty, with respect to all Discoveries and
Works and all other property owned or licensed by CLRI or any Subsidiary, (c)
assist CLRI or any Subsidiary in obtaining or maintaining for itself at its own
expense American and foreign patents, copyrights, trade secret protection or
other protection of any and all Discoveries and Works, and (d) promptly execute,
whether during the Term or thereafter, all applications or other endorsements
necessary or appropriate to maintain patents and other rights for CLRI or any
Subsidiary and to protect the title of CLRI or any Subsidiary thereto, including
but not limited to assignments of such patents and other rights. Any Discoveries
and Works which, within six (6) months after the Termination Date, are made,
disclosed, reduced to a tangible or written form or description, or are reduced
to practice by Employee and which pertain to the business carried on or products
or services being sold or developed by CLRI or any Subsidiary at any time during
the Term shall, as between Employee and CLRI or any Subsidiary be presumed to
have been made during Employee’s employment pursuant to this Agreement.

 

 

6.

  TERMINATION FOR CAUSE BY CLRI

 

The Employee’s employment under this Agreement may be terminated by CLRI for
Cause. In the event that the Employee’s employment under this Agreement shall
validly be terminated by CLRI for Cause pursuant to this Section 6, CLRI shall
promptly pay accrued but unpaid salary and reimburse or pay any other accrued
but unpaid amounts due under this Agreement as of the date of termination, and
thereafter CLRI shall have no further obligations under this Agreement.  All
other benefits the Employee may have under the Employee and/or Group or senior
executive benefit bonus and/or stock option plans and programs of CLRI or other
contract shall be determined in accordance with the terms and conditions of such
plans, programs and contracts. In the event of a termination for Cause, CLRI or
any Subsidiary, as the case may be, shall retain all rights that it may have
against Employee for any breach of this Agreement or otherwise. “Cause” shall
mean  the Employee has committed a wilful, serious act such as fraud,
embezzlement or theft; committed any act against CLRI intending to wrongfully
enrich himself at the expense of CLRI or made an unauthorized use or disclosure
of secret or confidential information pertaining to CLRI; the Employee has been
convicted of a felony or commits an act constituting a felony; the Employee has
wilfully engaged in conduct which has caused demonstrable and serious injury,
monetary or otherwise, to CLR.





2







7.

  CONFIDENTIALITY




During the Term and for a period of three years thereafter, the Employee shall
keep secret and retain in strictest confidence, and shall not use for his
benefit or for the benefit or others, directly or indirectly, any and all
confidential information relating to CLRI of which the Employee shall obtain
knowledge by reason of his employment under this Agreement, including, without
limitation, trade and business secrets or any other non-public or proprietary
information concerning the business, customer lists, financial plans or
projections, pricing policies, marketing plans or strategies, business
acquisition or divestiture plans, new personnel acquisition plans, technical
processes, inventions and other research projects, and except in connection with
the performance of his duties under this Agreement, he shall not disclose any
such information to anyone outside CLRI, except as required by law (provided
prior written notice is given by the Employee to CLRI) or except with the prior
written consent of CLRI, unless such information is known generally to the
public or the trade through sources other than the unauthorized disclosure by
the Employee.




8.

  NON-COMPETITION AND NON-SOLICITATION




8.1

The Employee acknowledges that CLRI has legitimate business interests in
protecting its trade secrets, confidential information, customer relationships,
and customer goodwill. For purposes of this Agreement and the Non-Competition
provisions herein, the “Business” shall mean CLRI’s ReadyOp program, a secure
web-based application that integrates multiple databases and a communications
platform to support planning, response, command and communications for client
organizations.




8.2

The Employee shall not, without the prior written consent of CLRI, at any time
during the Term plus a period of twelve (12) months following the Employee’s
termination for any reason (“Restriction Period”), either individually or in
partnership or jointly or in connection with any Person, as principal, agent,
consultant, lender, contractor, employer, employee, investor or shareholder, or
in any other manner, directly or indirectly, anywhere within in North America or
Europe (the “Territory”):




(a)
                                                                                                                                               

advise, manage, carry on, establish, acquire control of, work for, perform,
render, or engage in, any business or service or activity that is similar to or
competitive with the Business or any portion of the Business; or




(b)
                                                                                                                                               

invest in or lend money to, or guarantee the debts or obligations of, any
business or service or activity, or any Person engaged in any business or
service or activity, that is similar to or competitive with the Business or any
portion of the Business; or




(c)
                                                                                                                                               

Without limiting the effect of the foregoing, competing with or competitive with
the Business, includes without limitation, directly or indirectly, engaging in
or permitting the solicitation or sale of any products or services of the type
included within the meaning of the term Business as of the termination of the
Employee’s employment with CLRI.





3







 




8.3

The Employee shall not during the Restriction Period, without the written
consent of CLRI, directly or indirectly (as owner, principal, agent, partner,
officer, employee, independent contractor, consultant, stockholder, or
otherwise), (i) solicit any Client (as this term is defined below) for a purpose
or objective of providing to such Client, or obtaining an engagement from such
Client to provide, any services, businesses or products included within the term
Business or (ii) solicit for employment or otherwise induce any employee
employed by CLRI or any Affiliate at the date of termination of the Employee’s
employment with CLRI to leave such employ or offer to employ or employ such
employee. The term “Client” shall mean one or more of the following:




(a)
                                                                                                                                               

any current or former client or customer of CLRI;




(b)
                                                                                                                                               

any current client or current customer of CLRI if at any time since the
Commencement Date the Employee had contact with such client or customer, or
personally solicited such client or customer, or rendered services to such
client or customer, or otherwise developed any relationship with such client or
customer, or




(c)
                                                                                                                                               

any former client or former customer of CLRI who was, during the thirty-six (36)
months preceding the Termination Date, a client or customer of CLRI, if at any
time since the Commencement Date the Employee had contact with such client or
customer, or solicited such client or customer, or rendered services to such
client or customer, or otherwise developed any relationship with such client or
customer.




8.4

The Employee acknowledges that the provisions of this Section 7 and 8 are
expressly for the benefit of CLRI, that CLRI would be irreparably injured by a
violation of the provisions of this Section and that CLRI would have no adequate
remedy at law in the event of such violation.  Therefore, the Employee
acknowledges and agrees that in addition to any other remedies available,
injunctive relief, specific performance or any other appropriate equitable
remedy (without any bond or other security being required) are appropriate
remedies to enforce compliance by the Employee with the provisions of this
Section 8. To the extent that any provision of this Section 8 is held to be
overbroad, the parties request the Court to “blue pencil” or modify any such
overbroad provision to the maximum amount that is enforceable.







9.  GENERAL PROVISIONS




9.1     Further Assurances








4







Each of the parties upon the request of any other party, whether before or after
the date hereof, shall do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary or desirable to effect complete consummation of the
transactions contemplated by this Agreement.




9.2     Successors in Interest




This Agreement and the provisions hereof shall inure to the benefit of and be
binding upon the Parties and their respective successors and assigns.




9.3     Notices




Any notice, direction or other instrument required or permitted to be given
hereunder shall be in writing and shall be deemed given when addressed as set
forth below and actually delivered to such address:




(a)        in the case of CLRI at:


8000 N. Federal Highway

Suite 100

Boca Raton, FL  33487

Fax: 561.953.5073




(b)

in the case of the Employee at:

Marc Moore

1211 N Westshore Blvd, Suite 401

Tampa, FL  33607




Any party may change his or its address for service by written notice given as
aforesaid.

 

9.4     Amendments




This agreement may not be amended except by written instrument duly executed by
or on behalf of the Parties.




9.5     Governing Laws and Exclusive Jurisdiction




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. The Parties hereby agree that any litigation directly or
indirectly relating to this Agreement must be brought before and determined by a
court of competent jurisdiction in Hillsborough County, Florida or in the
Federal District Court for the Southern District of Florida and the Parties
hereby agree to waive any rights to object to, and hereby agree to submit to,
the jurisdiction of such courts.








5







9.8     Severability




Any article, section, subsection or other subdivision of this Agreement or any
other provision of this Agreement which is, or becomes, illegal, invalid or
unenforceable shall be severed herefrom and shall be ineffective to the extent
of such illegality, invalidity or unenforceability and shall not affect or
impair the remaining provisions hereof, which provisions shall be severed from
any illegal, invalid or unenforceable article, section, subsection or other
subdivision of this Agreement or any other provision of this Agreement.




9.9     Waiver




No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar) nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided
in a written document duly executed by the party to be bound thereby.




9.10   Attorney’s Fees




If any legal proceeding is necessary to enforce or interpret the terms of this
Agreement or to recover damages for breach hereof, the prevailing party shall be
entitled to reasonable attorney’s fees as well as costs and disbursements in
addition to any other relief to which he or it may be entitled.  




IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.




Cleartronic, Inc.

 

Employee:

       

/s/ Larry Reid

 

/s/ Marc Moore

By:  Larry Reid, CFO

 

Marc Moore




  
















  








6